internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-106221-99 cc dom p si date date legend company state settlor trust d1 a b dear this letter responds to your letter dated date written on behalf of company requesting a ruling that trust will be a permissible shareholder of a subchapter_s_corporation under sec_1361 of the internal_revenue_code facts according to the information submitted company a state limited_liability_company classified as a corporation for federal tax purposes has elected under sec_1362 to be taxed as an s_corporation settlor a company shareholder established trust an irrevocable_trust in state on d1 settlor has gifted a shares of class a voting and b shares of class b nonvoting company stock to trust plr-106221-99 sec_1 of the trust agreement provides that the gift which was made pursuant to state law was conditioned on company receiving a ruling that the trust is an eligible s_corporation shareholder under sec_1361 section of the trust agreement provides that the trustees shall have the authority to loan to the settlor and the settlor shall have the authority to borrow from the trust all or any part of corpus and or income of the trust without adequate security in exchange for the settlor's promissory note of equal value to the amount lent company and settlor represent that it is their intention that this section allows settlor to exercise this power unconditionally without the approval of the trustees or any other party section of the trust agreement provides that the settlor during his lifetime shall have the right and power at any time acting in a nonfiduciary capacity and without consent of the trustees to withdraw any asset of the trust if the settlor shall simultaneously substitute therefor other_property of an equivalent value no fiduciary duty imposed on the trustees or any other person my be asserted as a defense to the exercise of this power granted to the settlor law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 provides that for the purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder of the corporation subpart e of part i of subchapter_j of chapter of the code includes sec_671 through sec_679 sec_671 provides in part that where it is specified in subpart e that the grantor is treated as the owner of any portion of a_trust there must then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that the items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual plr-106221-99 sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power exercisable by the grantor or a nonadverse_party or both enables the grantor to borrow the corpus or income directly or indirectly without adequate interest or without adequate security except where a trustee other than the grantor is authorized under a general lending power to make loans to any person without regard to interest or security sec_675 provides that the grantor will be treated as the owner of any portion of a_trust in which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity for the purposes of sec_675 the term power_of_administration includes the power to reacquire the trust corpus by substituting other_property of an equivalent value sec_1_675-1 of the income_tax regulations provides in part that if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or a nonfiduciary capacity depends on all of the terms of the trust and the circumstances surrounding its creation and administration conclusion based on the facts submitted and the representations made we conclude that settlor will be treated as the owner of the entirety of trust because settlor retained the powers listed in sec_675 furthermore settlor may also be treated as the owner of the entirety of trust under sec_675 however the circumstances surrounding the administration of trust will determine whether the power_of_administration is exercisable in a fiduciary or nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director where the returns are filed therefore we cannot determine at this time whether taxpayer will be treated as the owner of trust under sec_675 of the code provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity taxpayer will be treated as the complete owner of trust under sec_675 because trust will be treated under subpart e of part i of subchapter_j of chapter as owned by settlor an individual who is a citizen or resident_of_the_united_states trust is an eligible shareholder of an s_corporation under sec_1361 we express no opinion of the tax consequences of the above mentioned transactions under the estate and gift sections of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-106221-99 sincerely yours william p o’shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
